EXHIBIT 10.39(W) CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO RULE 24b-2 Certain portions of this exhibit have been omitted pursuant to a request for confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934. The omitted materials have been filed separately with the Securities and Exchange Commission. CONFIDENTIAL AMENDMENT No. 23 TO PURCHASE AGREEMENT DCT-014/2004 This Amendment No. 23 to Purchase Agreement DCT-014/2004, dated as of November10, 2008 (“Amendment No. 23”) relates to the Purchase Agreement DCT-014/2004 (the “Purchase Agreement”) between Embraer - Empresa
